Name: 2014/694/EU: Council Decision of 29 September 2014 appointing three French members and two French alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-10-03

 3.10.2014 EN Official Journal of the European Union L 289/22 COUNCIL DECISION of 29 September 2014 appointing three French members and two French alternate members of the Committee of the Regions (2014/694/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the French Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Bruno BOURG-BROC, Mr Michel DELEBARRE and Mr Jean-Louis JOSEPH. (3) Two alternate members' seats have become vacant following the end of the terms of office of Mr Jean-Michel DACLIN and Ms Claudine LEDOUX, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: a) as members:  Mr Bruno BOURG-BROC, Conseiller municipal de ChÃ ¢lons-en-Champagne (change of mandate)  Mr Michel DELEBARRE, Conseiller municipal de Dunkerque (change of mandate)  Ms FranÃ §oise MESNARD, Maire de Saint-Jean d'AngÃ ©ly and b) as alternate members:  Ms Karine DOGNIN-SAUZE, Adjointe au Maire de Lyon  Mr Dominique LEVEQUE, Maire d'AÃ ¿. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 September 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.